Respondent, an attorney who was admitted to the Bar by this court on January 9, 1980 under the name of Steven Barry Fidelman, has submitted an affidavit dated October 9, 1986 in which he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Respondent was suspended from the practice of law pending the outcome of a disciplinary proceeding by order of this court dated June 3, 1986 [121 AD2d 415].
*724Respondent acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts and that the following charges of professional misconduct are pending against him: (1) signing his client’s name on two settlement checks and converting the proceeds thereof to his own use; (2) failing to maintain contact with clients; failing to respond to the telephone and written inquiries of clients; closing his law office without advising clients, and abandoning his legal practice to the detriment of clients; (3) failing to cooperate with the Grievance Committee in its investigation of 19 different complaints; (4) neglecting 19 different legal matters entrusted to him; and (5) failing to return unearned fees in 14 different matters.
The respondent states that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; and that he is fully aware of the implications of submitting his resignation. Respondent further acknowledges that if charges were predicated upon the misconduct outlined above, he could not successfully defend himself on the merits against such charges.
Under the circumstances herein, the respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. Mangano, J. P., Thompson, Bracken, Niehoff and Kooper, JJ., concur.